ORDER
PER CURIAM.
Appellant, Danny Arrington (“Movant”), appeals from the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Following a jury trial, Movant was convicted of attempted forcible rape, sections 564.011 and 566.030, RSMo (1994),1 and first degree burglary, section 569.160. Movant was sentenced to concurrent terms of twenty years imprisonment for attempted forcible rape and fifteen years imprisonment for first degree burglary. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b)." We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. All statutory references are to RSMo 1994 unless otherwise indicated.